Exhibit 10.30.3





THIRD AMENDED AND RESTATED
MASTER SUB-ADVISORY AGREEMENT
This Third Amended and Restated Master Sub-Advisory Agreement (this
“Agreement”), effective as of October 1, 2019 (the “Effective Date”), is entered
into by and among Athene Asset Management LLC, a Delaware limited liability
company (the “Investment Manager”), Apollo Capital Management, L.P., a Delaware
limited partnership (“ACM”), Apollo Global Real Estate Management, L.P., a
Delaware limited partnership (“AGREM”), ARM Manager LLC, a Delaware limited
liability company (“ARM”), Apollo Longevity, LLC, a Delaware limited liability
company (“ALL”) and Apollo Emerging Markets, LLC, a Delaware limited liability
company (“AEM”, and, together with ACM, AGREM, ARM, ALL and any other
sub-advisors as may be appointed from time to time pursuant to Section 1(b)
below, the “Sub-Advisors”).
WHEREAS, the Investment Manager serves as investment manager to one or more
accounts as may be designated by certain insurance companies (each a “Company”)
from time to time and set forth on Schedule 1 attached hereto (as amended in
accordance with Section 1(c) hereof), as subject to the Investment Manager’s
management, pursuant to the Investment Management Agreement set forth opposite
each Company’s name on Schedule 1 (each, an “Investment Management Agreement”),
with authority to delegate its investment advisory obligations thereunder to one
or more sub-advisors;
WHEREAS, the Investment Manager and the Sub-Advisors previously entered into
that certain Second Amended and Restated Master Sub-Advisory Agreement,
effective as of January 1, 2015 (as amended or modified from time to time prior
to the date hereof, the “Prior Agreement”) upon the terms and conditions set
forth in the Prior Agreement, to sub-advise an investment portfolio of one or
more of such Company accounts (the portion of the accounts sub-advised by a
Sub-Advisor, together with all additions, substitutions and alterations thereto,
are individually referred to as an “Account” and, collectively, referred to
herein as the “Accounts”); and
WHEREAS, the Investment Manager and the Sub-Advisors desire to amend and restate
the Prior Agreement, among other things, to incorporate herein the fee structure
set forth in Schedule 2, on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
1.    Appointment of Sub-Advisors.
(a)    From time to time, as the Investment Manager and the applicable
Sub-Advisors shall agree, the Investment Manager may designate and appoint one
or more Sub-Advisors (acting individually or jointly as the parties may agree),
on the terms and subject to the conditions set forth herein, as a sub-investment
advisor for one or more Accounts with authority, (i) if such mandate is a
discretionary mandate, to invest and reinvest funds and assets in the applicable
Account or Accounts on a discretionary basis, subject to this Agreement and
applicable investment guidelines and mandates (as such investment guidelines
and/or mandate may be changed from time to time by the Investment Manager in
writing (which writing may be by electronic mail (each as updated from time to
time, a “Mandate”)), and (ii) if such Mandate is a non-discretionary mandate, to
make recommendations to the Investment Manager with respect to the investment
and reinvestment of the funds and assets of such Account or Accounts subject to
the approval of the Investment Manager in its sole discretion. Each Sub-Advisor
of any Mandate hereunder (or any of them as the case may be) hereby accepts such
appointment, as applicable. The Sub-Advisors hereby acknowledge and agree that
the Mandates are designed to permit the Investment Manager to comply with its
own obligations and therefore the Mandates may be modified from time to time by
the Investment Manager without consent of the Sub-Advisors, provided, however
that to the extent that any such modifications would reduce the fee rates
payable in respect of sub-advised assets hereunder, impose additional material
obligations or burdens on such Sub-Advisor or result in the Sub-Advisor bearing
additional non-deminimis costs and expenses that are not otherwise reimbursed
hereunder, the Sub-Advisor’s consent shall be required in respect of any such
change (which consent shall not be unreasonably withheld, conditioned or
delayed).
(b)    The Investment Manager and one or more Sub-Advisors may execute an
addendum to this Agreement to add additional Sub-Advisers to this Agreement or
to modify the terms of this Agreement as they may apply to a specific
Sub-Advisor or specific assets or asset classes (each such Addendum, including
any schedules thereto, an “Addendum”). The parties intend that each Addendum
shall be substantially in the form of the Master Sub-Advisory Agreement Addendum
attached hereto as Exhibit A or as otherwise may be agreed upon among the
applicable parties.
(c)    From time to time, the Investment Manager may designate and appoint
additional sub-advisors for one or more Accounts with authority to make
recommendations to the Investment Manager with respect to the investment and
reinvestment of the funds and assets of such Account or Accounts. Any such
designation and appointment shall be effective upon the execution by the
Investment Manager and such additional sub-advisor(s) of an Addendum setting
forth the terms of the sub-advisory services to be provided by such
sub-advisor(s). Following the execution of any such Addendum, each such
additional sub-advisor shall be deemed to be a Sub-Advisor for all purposes of
this Agreement.
(d)    Within a reasonable time after the appointment or termination of any
Sub-Advisor with respect to any particular Company, and after the execution of
each Addendum, if any, Schedule 1 attached hereto shall be amended to reflect
such appointment (by addition to such Schedule) or termination (by deletion from
such Schedule), as the case may be, it being understood that Schedule 1 is
solely for the convenience of the parties and shall not be evidence of, or
precondition for, any such appointment or termination.



--------------------------------------------------------------------------------





(e)    The Sub-Advisors agree that any discretionary Mandate may be changed
and/or converted to a non-discretionary mandate at any time or, without limiting
Section 7 below, terminated at any time upon thirty days prior written notice of
the Investment Manager and that Schedule 1 may be amended from time to time by
the Investment Manager upon written notice to the Sub-Advisors for the purpose
of adding additional insurance companies and/or accounts thereto, and, following
any such amendment, (i) each such additional insurance company shall be deemed
to be a Company for all purposes of this Agreement and (ii) each such additional
account shall be deemed to be an Account for all purposes of this Agreement.
2.    Management Services; Duties of and Restrictions on Sub-Advisors.
(a)    For the avoidance of doubt and without limiting the generality of the
powers conferred upon it by Section 1, the Sub-Advisors shall be responsible for
facilitating execution (through third party brokers or other agents or as
otherwise permitted hereby) of any approved investment recommendations in
accordance with this Agreement and any instructions provided by the Investment
Manager. For the avoidance of doubt, to the extent that the Mandate is a
non-discretionary mandate, the Sub-Advisors (i) shall be responsible for making
recommendations for the investment and reinvestment of the assets of each
Account, and the Investment Manager shall approve or decline such
recommendations in its sole discretion and (ii) may only execute (or facilitate
execution of) transactions in an Account pursuant to this Agreement with the
prior consent of the Investment Manager.
(b)    The Investment Manager shall be responsible for ensuring that any
transaction approved by the Investment Manager and any transaction entered into
under a discretionary mandate is permissible under applicable Mandate
(including, without limitation any investment guidelines) agreed upon between
the Investment Manager and the applicable Company.
(c)    In the case of a non-discretionary Mandate, where the prior consent of
the Investment Manager is required prior to the Sub-Advisor taking any action
under this Agreement, the Investment Manager’s written or verbal consent
(including consent by electronic mail) shall suffice, unless the this Agreement,
an applicable Addendum or the applicable Mandate expressly requires the
Investment Manager’s consent in writing, in which case only the signed consent
of the Investment Manager shall suffice. Where verbal consent for a particular
trade is given by the Investment Manager, and provided that the applicable
Sub-Advisor provides normal documentary evidence of such trade on the trade date
(i.e., via trade ticket, trade confirmation, trade blotter excerpt or similar
means provided in the normal course), the Investment Manager’s consent with
respect to such trade shall be deemed evidenced by the absence of the Investment
Manager’s objection to such trade in writing (including by electronic mail)
prior to the earlier of (i) the close of business on the second business day
following the trade date and (ii) the settlement date.
(d)    Subject to the other provisions of this Agreement, including, without
limitation, Sections 2(a), 2(j) and the applicable Mandate(s), the Sub-Advisors
have authority: (i) to buy, sell, sell short, hold and trade, on margin or
otherwise and in or on any market or exchange within or outside the United
States or otherwise, securities convertible into preferred or common stock of
domestic and foreign issuers, debt securities of domestic and foreign
governmental issuers (including federal, state and municipal issuers) and
domestic and foreign corporate issuers, investment company securities,
money-market securities, partnership interests, mortgage- and asset- backed
securities (including, without limitation, collateralized loan obligations and
other collateralized debt obligations), foreign currencies and currency
forwards, futures contracts and options thereon, bank and debtor-in-possession
loans, trade receivables, repurchase and reverse repurchase agreements,
commercial paper, other securities, futures and derivatives (including interest
rate and currency swaps, swaptions, caps, collars and floors), rights and
options on all of the foregoing and other investments, assets or property; and
(ii) to effect such other investment transactions involving the assets in an
Account’s name and solely for such Account, including without limitation, to
execute swap, futures, options and other agreements with counterparties. Without
the prior written consent of the Investment Manager, the Sub-Advisor shall not
open or close any accounts on a Company’s behalf.
(e)    With respect to each Account advised by such Sub-Advisor, such
Sub-Advisor will have the authority to exercise any voting rights relating to
assets of such Account. Upon receipt of the Investment Manager’s prior verbal or
written consent (if required under the applicable non-discretionary Mandate),
each Sub-Advisor shall be authorized to exercise rights, options, warrants,
conversion privileges, and redemption privileges, and to tender securities
pursuant to a tender offer, in each case, with respect to such Account. Each
Sub-Advisor shall have the authority to exercise, on behalf of each Account
managed by such Sub-Advisor, all rights, remedies and obligations associated
with assets held in such Account. Each Sub-Advisor shall have the authority to
execute trade confirmations, trade tickets, purchase orders, assignment
agreements, engagement letters, amendments, forbearance agreements and all other
documents related to the purchase, sale, amendment, restructuring or insolvency
of assets of an Account managed by such Sub-Advisor; provided that, in the case
of a non-discretionary Mandate, any exercise of such authority which would
result in a conversion (including, without limitation, a conversion into a
different asset) or transfer of an asset, shall be subject to the prior verbal
or written consent of the Investment Manager.
(f)    Subject to each respective Investment Management Agreement with respect
to each Account, the Investment Manager may rebalance or reallocate assets among
such Account in its discretion (or between the Accounts and any other accounts
of any Company or other clients of the Investment Manager sub-advised by any
Sub-Advisor).
(g)    The Sub-Advisors (or any of them as the case may be) will reasonably
cooperate with the Investment Manager to the limited extent necessary for the
Investment Manager to perform such ongoing due diligence reasonably relating to
each Account and the Sub-Advisors as the Investment Manager reasonably deems
necessary or advisable, provided, that such cooperation shall be at no cost or
expense to the Sub-Advisors and any cost or expense associated therewith shall
be paid by the Investment Manager.


2

--------------------------------------------------------------------------------




(h)    No Sub-Advisor may retain any sub-advisors or otherwise delegate any of
its obligations under this Agreement with respect to each Account managed by
such Sub-Advisor without the prior written consent of the Investment Manager;
provided that each Sub-Advisor may delegate any of its obligations to its
affiliates without the prior consent of the Investment Manager. To the extent
specified in a Mandate, the Sub-Advisor shall also manage and oversee certain
other sub-advisors of the Investment Manager as specified in the Mandate as if
such sub-advisor had been delegated authority hereunder (“Third Party
Sub-Advisors”). Notwithstanding any such delegation permitted pursuant to this
Section 2(f), such Sub-Advisor shall remain responsible to the Investment
Manager for such Sub-Advisor’s obligations hereunder with respect to such
Company’s Account.
(i)    With the written consent of the Investment Manager, each Sub-Advisor
shall have the authority to engage such attorneys, accountants and other
professionals or advisors as may be necessary or advisable in the discharge of
its duties and obligations under this Agreement.
(j)    Unless otherwise allowed by an Addendum with respect to a particular
Company, none of the Sub-Advisors shall enter into, whether in the name, and on
behalf, of any Company or otherwise, any over-the-counter, exchange-traded and
other derivative transactions (including any and all contracts or agreements
related thereto and including for purposes of hedging) in respect of any
Accounts without the prior written consent of the Investment Manager (which
written consent may be conveyed via electronic mail).
(k)    None of the Sub-Advisors shall make a claim for exemption from U.S.
withholding tax to the U.S. Internal Revenue Service on the basis that income of
any Company is effectively connected with the conduct of a trade or business in
the United States, nor shall any Sub-Advisor file a U.S. Internal Revenue
Service Form W8-ECI (or any successor form) on behalf of any Company with any
withholding agent.
(l)    Each Sub-Advisor shall promptly notify the Investment Manager upon its
actual knowledge of the occurrence of any event which in the reasonable opinion
of such Sub-Advisor would have a materially adverse impact on the ability of
such Sub-Advisor to manage any Account sub-advised by such Sub-Advisor.
(m)    Each Sub-Advisor agrees to use reasonable best efforts to cause its
portfolio managers to trade within the Investment Manager’s systems environment,
including staging such trades prior to execution.
3.    Compensation; Expenses.
(a)    The Investment Manager agrees to pay the Sub-Advisors sub-advisory fees
with respect to assets the Sub-Advisors manage hereunder (collectively, the
“Asset Management Fees”) in accordance with Schedule 2 attached hereto (as
amended from time to time). The Asset Management Fee described in Schedule 2
shall be allocated among the Sub-Advisors as such Sub-Advisors shall determine.
The Investment Manager and the applicable Sub-Advisor may enter into an Addendum
or other written arrangement to amend or agree to additional Asset Management
Fees or fee rebates with respect to assets the Sub-Advisors manage hereunder.
(b)    Following the Effective Date, (i) the parties shall calculate the Asset
Management Fees with respect to assets sub-advised under the Prior Agreement
with respect to the period from January 1, 2019 to the Effective Date as if the
amendment and restatement of the Prior Agreement by this Agreement occurred on
January 1, 2019 and (ii) if the aggregate amount of such Asset Management Fees
exceeds the aggregate amount of Management Fees (as defined in the Prior
Agreement) that were paid under the Prior Agreement with respect to such period,
the Investment Manager shall pay the amount of such excess to the Sub-Advisors
(as applicable), and if the aggregate amount of Management Fees that Investment
Manager paid under the Prior Agreement with respect to such period exceeds the
aggregate amount of such calculated Asset Management Fees, the Sub-Advisors
shall pay the amount of such excess to Investment Manager.
(c)    Each Sub-Advisor will be responsible for all fees and expenses incurred
by it in performing its obligations under this Agreement except, for the
avoidance of doubt, Account Trading and Investment Expenses, which shall be
allocated to, and paid by, each respective Company on a pro rata basis out of
the assets of the Account of such Company.
(d)    For purposes of this Agreement, “Account Trading and Investment Expenses”
shall mean all brokerage fees, brokerage commissions and all other brokerage
transaction costs, stock borrowing and lending fees, interest on cash balances,
custodial fees, reasonable transaction legal expenses, regulatory fees or taxes
payable in respect of the Account, professional expenses (including fees in
connection with the use of proxy voting services) and any other fees and
expenses related to the trading and investment activity of the Account as
determined by the Sub-Advisors in good faith; provided that such fees and
expenses are not duplicative of any services provided by the Investment Managers
or agents, brokers, advisors or professionals engaged in any capacity by the
Investment Manager.
(e)    Each Sub-Advisor, through its designee, shall (i) be responsible for
providing the price of the assets that are purchased for the Accounts that it
manages in accordance with such Sub-Advisor’s existing policies and procedures,
and (ii) use commercially reasonable efforts to submit pricing information in
respect of the assets in the Accounts three (3) business days (but in no event
later than six (6) business days) following each month-end to the Investment
Manager. Notwithstanding the foregoing, Asset Management Fees shall be
determined using the valuations as may have been agreed between Investment
Manager and applicable Company whose Accounts may be subject to this Agreement.
The parties hereto agree to negotiate in good faith as to any objections raised
as to the valuation of assets in the Accounts for purposes of determining the
Asset Management Fees.


3

--------------------------------------------------------------------------------




(f)    The Asset Management Fee will be billed and paid quarterly in arrears,
based on the monthly fees calculated pursuant to Section 3(a) for each of the
three calendar months during the relevant quarter, or in the case of any partial
quarterly period, the last day of each calendar month during the relevant period
and the last business day of such period. The Investment Manager will pay any
Asset Management Fees payable hereunder within 30 calendar days following
receipt by the Investment Manager of an invoice for such fee, detailing the
calculation of such fee. The Investment Manager and the Sub-Advisors shall agree
on the form and substance of such invoice before the first Asset Management Fee
billing cycle. Upon termination of the Agreement, any outstanding Asset
Management Fee shall become immediately due and payable by the Investment
Manager.
4.    Custodian.
(a)    The assets of each Account shall be held by a trustee, custodian or
securities intermediary that is a “qualified custodian” as defined in Rule
206(4)-2 under the Investment Advisers Act of 1940 duly appointed by each
Company (the “Custodian”), and each Sub-Advisor is authorized to give
instructions to the Custodian, in writing, with respect to all investment
decisions regarding each Account managed by such Sub-Advisor. Nothing contained
herein shall be deemed to authorize the Sub-Advisors to take or receive physical
possession of any of the assets for the Account and no Sub-Advisor shall have
custody or possession of any such assets, it being intended that sole
responsibility for safekeeping thereof (in such investments as the Investment
Manager or the Sub-Advisors may direct) and the consummation of all purchases,
sales, deliveries and investments made pursuant to such Sub-Advisor’s direction
shall rest upon the Custodian. The Custodian may be changed with respect to any
Company’s Account from time to time upon the written instructions of such
Company, subject to any required consents.
(b)    Except as expressly provided herein, a Sub-Advisor may not withdraw or
substitute funds or other assets from any Account managed by it without the
approval of the Custodian (which approval may be subject to the further approval
of the applicable Company (as the case may be) and/or the Investment Manager).
(c)    Each Company shall instruct the Custodian to send the Investment Manager
and the Sub-Advisors (or any of them as the case may be) duplicate copies of all
Account statements given to such Company by the Custodian.
5.    Brokerage. The Sub-Advisors may designate the brokers or dealers through
whom all purchases and sales on behalf of each Account will be made. To the
extent permitted by applicable law, such brokers or dealers may include
affiliates of the Sub-Advisors. The Sub-Advisors will determine the rate or
rates, if any, to be paid for brokerage services provided to each Account. In
selecting brokers or dealers to effect transactions on behalf of any Account,
the Sub-Advisors, subject to their overall duty to obtain “best execution” of
Account transactions, will have authority to and may consider the full range and
quality of the ability of the brokers or dealers to execute transactions
efficiently, their responsiveness to each Sub-Advisor’s instructions, their
facilities, reliability and financial responsibility and the value of any
research or other services or products they provide. None of the Sub-Advisors
will be obligated to seek in advance competitive bidding for the most favorable
commission rate applicable to any particular transaction for any Account or to
select any broker-dealer on the basis of its purported posted commission rate.
As long as the services or other products provided by a particular broker or
dealer (whether directly or through a third party) qualify as “brokerage and
research” services within the meaning of Section 28(e) of the Securities
Exchange Act of 1934, as amended (and relevant Securities and Exchange
Commission (“SEC”) interpretations of that section) and the Sub-Advisors (or any
of them as the case may be) determine in good faith that the amount of
commission charged by such broker or dealer is reasonable in relation to the
value of such “brokerage and research services,” the Sub-Advisors (or any of
them as the case may be) may utilize the services of that broker or dealer to
execute transactions for each Account on an agency basis even if (i) such
Account would incur higher transaction costs than it would have incurred had
another broker or dealer been used and (ii) such Account does not necessarily
benefit from the research or products provided by that broker or dealer.
6.    Limitation of Liability.
(a)    None of the Sub-Advisors guarantee the future performance of any Account
or any specific level of performance, the success of any investment decision or
strategy that any Sub-Advisor may use, or the success of any Sub-Advisor’s
overall management of any Account. None of the Sub-Advisors provide any express
or implied warranty as to the performance or profitability of the Account nor
any part thereof nor that any specific investment objectives will be
successfully met. Investment decisions made by any Sub-Advisor on behalf of any
Account managed by such Sub-Advisor are subject to various market, currency,
economic, political and business risks, and those investment decisions will not
always be profitable. The Sub-Advisors shall be severally and not jointly liable
for their respective obligations and liabilities under this Agreement.
(b)    To the maximum extent permitted by law, none of the Sub-Advisors, any
affiliate of the Sub-Advisors or any member, partner, shareholder, principal,
director, officer, employee or agent of the Sub-Advisors or any such affiliate
(each, a “Sub-Advisor Party”) shall be liable for any loss, liability or damage
(including attorney’s fees and other related expenses) (“Losses”) resulting
from: (i) any act or failure to act by the Custodian, any administrator or any
broker or dealer; or (ii) any act or omission by any Sub-Advisor or any
permitted Sub-Advisor in connection with the performance of its services under
this Agreement (including any Addendum hereto), except in cases of willful
misconduct, gross negligence, bad faith or reckless disregard by any Sub-Advisor
or any permitted Sub-Advisor of its obligations and duties under this Agreement
(including any Addendum hereto). Except as expressly set forth above, none of
the Sub-Advisors shall have liability for any Losses suffered and shall be fully
indemnified by the Investment Manager for any Losses it may suffer, as the
result of any actions it takes or does not take based on instructions or
permissions received from any of the authorized persons of the Investment
Manager reasonably believed by such Sub-Advisor to be genuine. Each Sub-Advisor
may consult with legal counsel at its cost and expense (without limiting the
reimbursement provisions set forth in this Agreement, including those set forth
in Section 3(b)) concerning any question which may arise with


4

--------------------------------------------------------------------------------




reference to this Agreement or its duties hereunder, and the opinion of such
counsel shall be full and complete protection with respect to, and none of the
Sub-Advisors shall have liability for any Losses suffered as a result of, any
action taken or suffered by any Sub-Advisor hereunder in good faith and in
accordance with the opinion of such counsel. Under no circumstances shall any
Sub-Advisor be liable for any special, incidental, exemplary, consequential,
punitive, lost profits or indirect damages.
(c)    The federal and state securities laws may impose liabilities under
certain circumstances on persons who act in good faith, and therefore nothing in
this Agreement will waive or limit any rights that the Investment Manager or any
Company may have under those laws.
7.    Termination.
(a)    The terms and provisions of this Agreement shall apply to all
transactions from the date of this Agreement and this Agreement shall continue
in effect until terminated by the Investment Manager on the one hand, or the
Sub-Advisors on the other hand, without penalty, by the terminating party giving
written notice to the other party in writing which will take effect 30 days
after the date on which notice is received by the other party or such later date
as such notice specifies (which shall not exceed 90 days from the date of such
notice) or such earlier date as the other party may agree. In addition, this
Agreement may be terminated by:
(i)    the Investment Manager with respect to any particular Sub-Advisor in the
event of: (A) a material breach by such Sub-Advisor; (B) bankruptcy or
insolvency by such Sub-Advisor; or (C) the inability of such Sub-Advisor for
regulatory reasons to perform its services hereunder; and
(ii)    each Sub-Advisor in the event of: (A) a material breach by the
Investment Manager; (B) bankruptcy or insolvency by the Investment Manager; or
(C) the inability of the Investment Manager for regulatory reasons to perform
its services hereunder.
(b)    Notwithstanding anything in this Agreement to the contrary, (a) the
Investment Manager may suspend all trading in any Account upon 2 business days’
prior written notice to the Sub-Advisors (or any of them, as the case may be)
for any or no reason and (b) this Agreement shall automatically terminate upon
the termination of the last remaining Investment Management Agreement with
respect to the applicable Account listed on Schedule 1.
(c)    Upon receipt of a termination notice from the Investment Manager, or
delivery of a termination notice by any Sub-Advisor, such Sub-Advisor shall, at
the reasonable request of the Investment Manager, continue to perform its
functions under this Agreement or in respect of such terminated Account, and
shall be entitled to receive the requisite portion of any fees due (including
Asset Management Fees) until a successor has been appointed, provided that such
Sub-Advisor shall not be required to perform its functions after ninety (90)
days from the receipt of a termination notice.
(d)    Section 6 of this Agreement shall continue in full force and effect
notwithstanding the termination hereof or the invalidation of any provision
contained herein.
8.    Representations and Warranties.
(a)    Each Sub-Advisor, severally and not jointly, represents and warrants to
the Investment Manager, as of the date hereof, as follows:
(i)    such Sub-Advisor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization;
(ii)    such Sub-Advisor is a registered investment adviser under the Investment
Advisers Act of 1940, as amended or is relying on such a registered investment
adviser (the “Advisers Act”), and in turn each such Sub-Advisor acknowledges
that the Advisers Act provides for the following duty: (A) to act with utmost
good faith; (B) to act with loyalty to clients; (C) to provide full and fair
disclosure of all material facts; and (D) to employ reasonable care to avoid
misleading clients;
(iii)    to its knowledge, there are no material suits, actions, claims or
proceedings pending or threatened in any court or before or by any governmental,
regulatory or administrative body, nor have there been any such material suits,
actions, claims or proceedings, to which such Sub-Advisor is a party which might
reasonably be expected to have a materially adverse effect on the ability of
such Sub-Advisor to perform its duties hereunder;
(iv)    the Sub-Advisor has not been subject to any legal or regulatory action,
proceeding, or claim involving fraud, misrepresentation or violation of any
securities laws, rules or regulations;
(v)    in performing its duties and obligations under this Agreement, all acts
and omissions taken by such Sub-Advisor in respect of any Account shall be in
compliance in all material respects with all applicable laws, rules and
regulations;


5

--------------------------------------------------------------------------------




(vi)    such Sub-Advisor has all necessary governmental, regulatory and exchange
approvals and licenses and has effected all filings and registrations with all
necessary authorities required to conduct its business and to perform its
obligations hereunder in all material respects;
(vii)    such Sub-Advisor has, and its employees or related parties are subject
to, written procedures regarding compliance with all relevant rules and
regulations as required by and in conformity with applicable law, and such
Sub-Advisor has procedures in place which comply with all relevant anti-money
laundering and privacy principles applicable to it pursuant to applicable law;
(viii)    such Sub-Advisor has full corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder;
(ix)    this Agreement constitutes a binding obligation of such Sub-Advisor,
enforceable against such Sub-Advisor in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights or by general equity principles, regardless of
whether such enforceability is considered in a proceeding in equity or at law;
and
(x)    the execution, delivery and performance of this Agreement by such
Sub-Advisor do not violate (A) any law, rule or regulation applicable to such
Sub-Advisor, (B) any provision of the articles of incorporation or by-laws of
such Sub-Advisor, or (C) any agreement or instrument to which such Sub-Advisor
is a party except, in each case, for such violations as would not have a
materially adverse effect on the ability of such Sub-Advisor to perform its
obligations under this Agreement.
(b)    Except as otherwise provided in an Addendum, if any, with respect to a
particular Company, the Investment Manager represents and warrants to each
Sub-Advisor as follows:
(i)    the Investment Manager is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization;
(ii)    the Investment Manager has full corporate power and authority to execute
and deliver this Agreement and to perform its obligations hereunder;
(iii)    this Agreement constitutes a binding obligation of the Investment
Manager, enforceable against the Investment Manager in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar laws relating
to or affecting creditors’ rights or by general equity principles, regardless of
whether such enforceability is considered in a proceeding in equity or at law;
(iv)    the execution, delivery and performance of this Agreement by the
Investment Manager do not violate (A) any law, rule or regulation applicable to
the Investment Manager, (B) any provision of the articles of incorporation or
by-laws of the Investment Manager, or (C) any agreement or instrument to which
the Investment Manager is a party, except for such violations as would not have
a materially adverse effect, directly or indirectly, on the ability of the
Investment Manager to perform its duties under this Agreement;
(v)    no consent of any person, and no license, permit, approval or
authorization of, exemption by, report to, or registration, filing or
declaration with, any governmental authority is required by the Investment
Manager in connection with the execution, delivery and performance of this
Agreement other than those already obtained;
(vi)    each Company is a “qualified institutional buyer” (“QIB”) as defined in
Rule 144A under the Securities Act of 1933, as amended, and the Investment
Manager will promptly notify the Sub-Advisors if such Company ceases to be a
QIB; and
(vii)    none of the assets contained in any Account are or will be “plan
assets” of an employee benefit plan subject to the provisions of the Employee
Retirement Income Security Act of 1974, as amended, or Section 4975 of the
Internal Revenue Code of 1986, as amended (the “Code”).


6

--------------------------------------------------------------------------------




9.    Notices. All notices, requests, demands and other communications hereunder
must be in writing and shall be deemed to have been duly given if delivered by
hand, facsimile, e-mail, or mailed by first class, registered mail, return
receipt requested, postage and registry fees prepaid and addressed as follows:
(a)If to any Sub-Advisor:
Apollo Capital Management, L.P.
9 W 57th Street
New York, NY 10036
Attention: Joseph Glatt
Email: jglatt@apollolp.com
(b)If to the Investment Manager:
Athene Asset Management LLC
2121 Rosecrans Avenue, Suite 5300
El Segundo, CA  90245
Attention: Legal Department
Telephone: (310) 698-4431
Facsimile: (310) 698-4492
Email: legal@athenelp.com
Addresses may be changed by notice in writing signed by the addressee.
10.    No Assignment. This Agreement may not be assigned by any party to this
Agreement without the prior written consent of the other parties hereto;
provided, that, upon five (5) days’ prior written notice to the Investment
Manager, any Sub-Advisor may assign this Agreement to its affiliates without the
prior written consent of the Investment Manager or any Company, provided that
such assignment does not result in a change of actual control or management of
such Sub-Advisor, which shall be determined with reference to Section 202(a)(1)
of the Advisers Act and Rule 202(a)(1)-1 and other guidance issued by the SEC
thereunder. Subject to the foregoing, this Agreement shall inure to the benefit
of and be binding on the parties hereto and their successors and permitted
assigns, in each case provided that such successor or assignee agrees to be
bound by the terms and conditions of this Agreement.
11.    Governing Law. To the extent consistent with any mandatorily applicable
federal law, this Agreement shall be governed by the laws of the State of New
York without giving effect to any principles of conflicts of law thereof that
would permit or require the application of the law of another jurisdiction and
are not mandatorily applicable by law.
12.    Arbitration. Any controversy arising out of or in connection with this
Agreement shall be settled by arbitration in New York City in accordance with
the Commercial Arbitration Rules of the American Arbitration Association then in
effect, and any award rendered thereon shall be enforceable in any court of
competent jurisdiction. Without giving effect to Section 11, any such
arbitration and this Section 12 shall be governed by Title 9 of the U.S. Code
(Arbitration).
13.    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. Each party hereby (i) certifies
that no representative, agent or attorney of the other has represented,
expressly or otherwise, that the other would not, in the event of a proceeding,
seek to enforce the forgoing waiver and (ii) acknowledge that it has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this paragraph.
14.    Right to Audit. The Investment Manager and its representatives shall have
the right, at its own expense, to conduct an audit of the relevant books,
records and accounts of each Sub-Advisor related to the Accounts (or any
particular Account) managed by such Sub-Advisor during normal business hours
upon giving reasonable notice of their intent to conduct such an audit. In the
event of such audit, each Sub-Advisor shall comply with the reasonable requests
of the Investment Manager and/or any Company and their respective
representatives and provide access to all books, records and accounts necessary
to the audit and the Investment Manager shall reimburse each Sub-Advisor for its
costs and expenses in connection with such audit.
15.    Books and Records. Each Sub-Advisor shall keep and maintain proper books
and records wherein shall be recorded the business transacted by it on behalf
of, in the name of, or on account of each Company in respect of such Company’s
Account. Each Sub-Advisor shall maintain voting records for each Account managed
by such Sub-Advisor for a minimum period of five (5) years or for such longer
time as may be required by applicable law and shall make such voting records
available to the Investment Manager as the Investment Manager may reasonably
request from time to time.


7

--------------------------------------------------------------------------------




16.    Reports. In addition to any notice requirements otherwise described
herein, each Sub-Advisor shall, subject to any confidentiality obligations,
legal, regulatory or other disclosure restrictions, provide the Investment
Manager with (i) reports containing the information set forth on Schedule 3
and/or in any Mandate; (ii) all other information reasonably requested by the
Investment Manager that is required to meet the Investment Manger’s or its
client’s compliance, financial reporting, operational, accounting, audit,
regulatory and other obligations, to the extent the Sub-Advisor actually
possesses or has control over such information. Schedule 3 may otherwise be
amended, supplemented or modified from time to time as agreed to in writing
solely by the Investment Manager and the Sub-Advisors (as applicable) without a
formal amendment or Addendum to the Agreement.
17.    Force Majeure. No party to this Agreement shall be liable for damages
resulting from delayed or defective performance when such delays arise out of
causes beyond the control and without the fault or gross negligence of the
offending party. Such causes may include, but are not restricted to, acts of God
or of the public enemy, terrorism, acts of the state in its sovereign capacity,
fires, floods, earthquakes, power failure, disabling strikes, epidemics,
quarantine restrictions and freight embargoes.
18.    Non-Exclusive Dealings with and by Sub-Advisor Parties; Conflicts of
Interest.
(a)    Although nothing herein shall require any Sub-Advisor to devote its full
time or any material portion of its time to the performance of its duties and
obligations under this Agreement, each Sub-Advisor shall furnish continuous
investment advisory services for the Accounts and, in that connection, devote to
such services such of its time and activity (and the time and activity of its
employees) during normal business days and hours as it shall reasonably
determine to be necessary for each Account to achieve its investment
objective(s); provided, however, that nothing contained in this Section 17(a)
shall preclude the Sub-Advisor Parties from acting, consistent with the
foregoing, either individually or as a member, partner, shareholder, principal,
director, trustee, officer, official, employee or agent of any entity, in
connection with any type of enterprise (whether or not for profit), regardless
of whether any Company, Account or any Sub-Advisor Party has dealings with or
invests in such enterprise.
(b)    The Investment Manager understands that each Sub-Advisor will continue to
furnish investment management and advisory services to others, and that each
Sub-Advisor shall be at all times free, in its discretion, to make
recommendations to others which may be the same as, or may be different from or
inconsistent with, those made to each Account. The Investment Manager further
understands that the Sub-Advisor Parties may or may not have an interest in the
securities whose purchase and sale any Sub-Advisor may recommend. Actions with
respect to securities of the same kind may be the same as or different from or
inconsistent with the action which the Sub-Advisor Parties or other investors
may take with respect thereto. Furthermore, the Investment Manager understands
and agrees that each Sub-Advisor Party shall have the right to engage, directly
or indirectly, in the same or similar business activities or lines of business
as any Sub-Advisor and any other Sub-Advisor Party and no knowledge or expertise
of any Sub-Advisor Parties or any opportunities available to such Sub-Advisor
Parties shall be imputed to any Sub-Advisor or any other Sub-Advisor Parties.
(c)    The Investment Manager agrees that each Sub-Advisor may refrain from
rendering any advice or services concerning securities of companies of which any
of the Sub-Advisor Parties are directors or officers, or companies as to which
the Sub-Advisor Parties have any substantial economic interest or possesses
material non-public information, unless such Sub-Advisor either determines in
good faith that it may appropriately do so without disclosing such conflict to
the Investment Manager and any applicable Company or discloses such conflict to
the Investment Manager and such Company prior to rendering such advice or
services with respect to any Account.
(d)    From time to time, when determined by any Sub-Advisor to be in the best
interest of any Company and with the prior approval of the Investment Manager,
the Account in respect of such Company may purchase securities from or sell
securities to another account (including, without limitation, public or private
collective investment vehicles) managed, maintained or trusteed by such
Sub-Advisor or an affiliate at prevailing market levels in accordance with
applicable law and utilizing such pricing methodology determined to be fair and
equitable to such Company in such Sub-Advisor’s reasonable judgment.
(e)    Notwithstanding anything else in this Agreement to the contrary, none of
the Sub-Advisors shall be under any obligation to effect trades or satisfy any
other obligation required of it herein if such Sub-Advisor determines that such
transactions might be adverse to the interests of clients managed by such
Sub-Advisor or its affiliates. Each Sub-Advisor shall be entitled to consider
its fiduciary duties to all clients that hold parallel positions in the
securities to be sold or distributed, if any. In the event that, in accordance
with this provision, a Sub-Advisor declines to follow the instructions of the
Investment Manager, the Sub-Advisor will notify the Investment Manager of such
conflict and its decision with respect thereto. For the avoidance of doubt, if
the Sub-Advisor determines not to follow the direction of the Investment
Manager, nothing herein shall prevent the Investment Manager from immediately
making a full or partial withdrawal from the applicable Account(s) and
proceeding with the relevant course of action on its own.
(f)    This Section 17 is further subject to the disclosures relating to the
Sub-Advisors and their affiliates described therein the ACM’s Form ADV Part 2A
and Part 2B as required by Rule 204-3(b) of the Advisers Act.
19.    Aggregation and Allocation of Orders.
(a)    The Investment Manager acknowledges that circumstances may arise under
which a Sub-Advisor determines that, while it would be both desirable and
suitable that a particular security or other investment be purchased or sold for
the account of more than one of such Sub-Advisor’s clients’ accounts, there is a
limited supply or demand for the security or other investment. Under such
circumstances, the Investment Manager acknowledges that, while such Sub-Advisor
will seek to allocate the opportunity to purchase or sell that security or


8

--------------------------------------------------------------------------------




other investment among those accounts on an equitable basis, such Sub-Advisor
shall not be required to assure equality of treatment among all of its clients
(including that the opportunity to purchase or sell that security or other
investment will be proportionally allocated among those clients according to any
particular or predetermined standards or criteria). Where, because of prevailing
market conditions, it is not possible to obtain the same price or time of
execution for all of the securities or other investments purchased or sold for
each Account (or for the other accounts advised or sub-advised by such
Sub-Advisor), such Sub-Advisor may average the various prices and charge or
credit any Account with the average price.
(b)    It is each Sub-Advisor's general policy to allocate investment
opportunities among investment funds and client accounts on a basis that such
Sub-Advisor and its affiliates determine in good faith to be appropriate, taking
into consideration such factors as each client’s and investment fund's primary
mandates, the relative amounts of capital available for investment (after taking
into account applicable reserves and available financing), any restrictions on
investment or other legal, regulatory, tax, reporting or confidentiality
considerations, the sourcing of the transaction, the size, liquidity and
duration of the transaction, capital structure, client exposure to the type of
transaction, the amount of potential follow-on investing strategy of the client
or investment fund, reasons of portfolio balance and other factors deemed
applicable by such Sub-Advisor and its affiliates in good faith.
20.    Sub-Advisors Independent. For all purposes of this Agreement, each
Sub-Advisor shall be deemed to be an independent contractor and shall have no
authority to act for, bind or represent the Investment Manager, any Company or
any Company’s shareholders in any way, except as expressly provided herein or in
any Addendum, and shall not otherwise be deemed to be an agent of any Company.
Nothing contained herein shall create or constitute any Sub-Advisor, the
Investment Manager and/or any Company as a member of any partnership, joint
venture, association, syndicate, unincorporated business or other separate
entity, nor shall anything contained herein be deemed to confer on any of them
any express, implied, or apparent authority to incur any obligation or liability
on behalf of any other person, except as expressly provided herein. Each
Sub-Advisor shall be severally liable for its own obligations and the Investment
Manager shall have no recourse to any Sub-Advisory for the actions or omissions
of any other Sub-Advisor.
21.    Entire Agreement. Except for those documents, agreements or Addendums
referred to herein, including for the avoidance of doubt the Mandates and any
agreements regarding Asset Management Fees (including, without limitation
Special Asset Fees (as defined on Schedule 2)), this Agreement constitutes the
entire agreement between the parties with respect to the subject matter of this
Agreement and supersedes from and after the Effective Date all other prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter of this Agreement. There are no understandings
between the parties with respect to the subject matter of this Agreement other
than as expressed herein.
22.    Severability. To the extent this Agreement may be in conflict with any
applicable law or regulation, this Agreement shall be construed to the greatest
extent practicable in a manner consistent with such law or regulation. The
invalidity or illegality of any provision of this Agreement shall not be deemed
to affect the validity or legality of any other provision of this Agreement.
23.    Counterparts; Amendment. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Except as set forth
herein or in any Addendum, this Agreement may not be modified or amended, except
by an instrument in writing signed by the party to be bound or as may otherwise
be provided for herein.
24.    Addendums. In the event that the Investment Manager and the Sub-Advisors
(or any of them as the case may be) execute an Addendum to this Agreement, such
Addendum shall be deemed to be attached to and become a part of this Agreement
and the terms of this Agreement shall be amended, supplemented or modified by
the terms of such Addendum as applicable. In the event of conflict between this
Agreement and any Addendum, the terms and conditions contained in such Addendum
shall control. Upon the execution by the Investment Manager and the Sub-Advisors
(or any of them, as the case may be) of any Addendum, this “Agreement” shall be
deemed to include the terms set forth in any such Addendum.
25.    No Recourse to Companies. Each Sub-Advisor acknowledges and agrees that
such Sub-Advisor shall not have any recourse against any Company for any claims,
losses, damages, liabilities, indemnities or other obligations whatsoever in
connection with this Agreement or any transaction contemplated hereunder.
26.    Third-Party Beneficiary. Notwithstanding any provision herein to the
contrary, each Sub-Advisor and the Investment Manager acknowledge and agree that
each Company is an intended third-party beneficiary of each term and provision
hereof and each term and provision of this Sub-Advisory Agreement may be
enforced by the Company.
* * * * *
    




9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date and year first above
written.


ATHENE ASSET MANAGEMENT LLC




/s/ James R. Belardi_________________
Name: James R. Belardi
Title: Chief Executive Officer
APOLLO CAPITAL MANAGEMENT, L.P.


By: Apollo Capital Management, GP, LLC,
its General Partner


/s/ Joseph D. Glatt___________________
Name: Joseph D. Glatt
Title: Vice President
APOLLO GLOBAL REAL ESTATE MANAGEMENT, L.P.


By: Apollo Global Real Estate Management, GP, LLC,
its General Partner


/s/ Joseph D. Glatt___________________
Name: Joseph D. Glatt
Title: Vice President
ARM MANAGER LLC




/s/ Joseph D. Glatt___________________
Name: Joseph D. Glatt
Title: Vice President
APOLLO LONGEVITY, LLC


By: Apollo Capital Management, L.P.,
its sole member


By: Apollo Capital Management, GP, LLC,
its General Partner


/s/ Joseph D. Glatt___________________
Name: Joseph D. Glatt
Title: Vice President
APOLLO EMERGING MARKETS, LLC


By: Apollo Capital Management, L.P.,
its sole member


By: Apollo Capital Management, GP, LLC,
its General Partner


/s/ Joseph D. Glatt___________________
Name: Joseph D. Glatt
Title: Vice President





--------------------------------------------------------------------------------





SCHEDULE 1
Schedule of Accounts
Company
Investment Management Agreement
Sub-Advisor
ATHENE ANNUITY & LIFE ASSURANCE COMPANY OF NEW YORK (F/K/A PRESIDENTIAL LIFE
INSURANCE COMPANY), a life insurance company domiciled in the State of New York
(“AANY”)
Investment Management Agreement dated as of December 28, 2012, by and between
AANY and the Investment Manager
All Sub-Advisors
ATHENE LIFE INSURANCE COMPANY OF NEW YORK (F/K/A AVIVA LIFE AND ANNUITY COMPANY
OF NEW YORK), a life insurance company domiciled in the State of New York
(“ALICNY”)
Investment Management Agreement dated as of October 2, 2013, by and between
ALICNY and the Investment Manager
All Sub-Advisors





Schedule 1

--------------------------------------------------------------------------------





SCHEDULE 2
Asset Management Fees
I.
The “Asset Management Fee” means, with respect to any asset in an Account as of
any date of determination:

(a)
if such asset constitutes a Core Asset as of such date of determination, 0.065%
of the market value of such asset as of such date of determination;

(b)
if such asset constitutes a Core Plus Asset as of such date of determination,
0.13% of the market value of such asset as of such date of determination;

(c)
if such asset constitutes a Yield Asset as of such date of determination, 0.375%
of the market value of such asset as of such date of determination; and

(d)
if such asset constitutes a High Alpha Asset as of such date of determination,
0.70% of the market value of such asset as of such date of determination; and

(e)
if such asset constitutes a Special Asset as of such date of determination, the
applicable asset management fees as may be mutually agreed to in writing from
time to time between the Investment Manager and the applicable Sub-Advisor with
respect to such Special Asset;

(f)
if such asset constitutes a Non-Fee Asset, zero.

For purposes of this Schedule 2, the determination of whether an asset
constitutes a Core Asset, Core Plus Asset, Yield Asset or High Alpha Asset, and
the determination of the market value of an asset, shall be made as of the end
of the day of the applicable date of determination.
II.
The Investment Manager (or its designee) shall provide valuations of assets
managed hereunder for purposes of determining fees hereunder. The parties agree
to negotiate in good faith as to any disputes regarding classification or
valuation of the assets in the Accounts for purposes of determining fees
accruing hereunder or in connection with any Account or, if applicable,
including with respect to any determination of whether or not an asset
constitutes a Non-Fee Asset, a Special Asset, a Core Asset, a Core Plus Asset, a
High Alpha Asset or a Yield Asset (which negotiation shall take into account the
yield, duration and risk profile of such asset). Additionally, in the event that
an asset in an Account is classified as of an applicable date of determination
within a category that was not contemplated by this Agreement as of the
Effective Date, the parties shall negotiate in good faith to determine whether
such asset should constitute a Non-Fee Asset, a Core Asset, a Core Plus Asset, a
High Alpha Asset or a Yield Asset.

III.
For purposes of this Schedule 2:

(a)
“Core Asset” means any asset classified as of the applicable date of
determination (i) as an investment grade corporate (public), (ii) as a municipal
security, (iii) as an agency residential or commercial mortgage-backed security,
(iv) as an obligation of any governmental agency or government sponsored entity
that is not expressly backed by the U.S. government or (v) with respect to which
Investment Manager and Sub-Advisor have mutually agreed following the Effective
Date to constitute as a core asset category or a core asset.

(b)
“Core Plus Asset” means any asset classified as of the applicable date of
determination (i) as an investment grade corporate (private), (ii) as a fixed
rate first lien commercial mortgage loan (CML), (iii) as an obligation issued or
assumed by a financial institution (such an institution, a “Financial Issuer”)
and determined by Investment Manager to be “Tier 2 Capital” under the Basel III
recommendations developed by the Basel Committee on Banking Supervision (or any
successor to such recommendations) or (iv) with respect to which Investment
Manager and Sub-Advisor have mutually agreed following the Effective Date to
constitute as a core plus asset category or a core plus asset.

(c)
“High Alpha Asset” means any asset classified as of the applicable date of
determination (i) as a subordinated commercial mortgage loan, (ii) as a
sub-investment grade collateralized loan obligation, (iii) as unrated preferred
equity, (iv) as a debt obligation originated by MidCap, (v) as a commercial
mortgage loan for redevelopment or construction or secured by non-traditional
real estate, (vi) as sub-investment grade infrastructure debt, (vii) as a loan
originated directly by Apollo (other than MidCap) and made to a borrower by an
Apollo client that was made either directly, sourced privately from a financial
sponsor, by debtors seeking a direct loan or financed bilaterally, (viii) as an
agency mortgage derivative or (ix) with respect to which Investment Manager and
Sub-Advisor have mutually agreed following the Effective Date to constitute as a
high alpha asset category or a high alpha asset.

(d)
“Non-Fee Asset” means any asset classified as of the applicable date of
determination as (a) cash or a cash equivalent, (ii) a U.S. treasury security,
(iii) an alternative asset; (iv) non-preferred equity; or (v) with respect to
which Investment Manager and Sub-Advisor have mutually agreed following the
Effective Date to constitute a non-fee asset category or non-fee asset.





Schedule 2

--------------------------------------------------------------------------------






(e)
A “Special Asset” means an asset that Investment Manager and Sub-Advisor
mutually agree in writing from time to time constitutes a Special Asset.

(f)
A “Yield Asset” means any asset classified as of the applicable date of
determination (i) as a non-agency residential mortgage-backed security, (ii) as
an investment grade collateralized loan obligation, (iii) as an asset-backed
security (both insurance-linked securities and non-insurance-linked securities)
that is not a residential mortgage-backed security or a commercial
mortgage-backed security or a collateralized loan obligation, (iv) as an
commercial mortgage-backed security, (v) as an emerging market investment, (vi)
as a sub-investment grade corporate (private and public), (vii) as a
subordinated debt obligation, hybrid security or surplus note issued or assumed
by a Financial Issuer, (viii) as rated preferred equity, (ix) as a residential
mortgage loan, (x) as a bank loan, (xi) as investment grade infrastructure debt,
(xii) as a floating rate commercial mortgage loan on slightly transitional or
stabilized traditional real estate or (xiii) with respect to which Investment
Manager and Sub-Advisor have mutually agreed following the Effective Date to
constitute as a yield asset category or a yield asset.

For the avoidance of doubt, an asset shall constitute only one of a Core Asset,
a Core Plus Asset, a High Alpha Asset or a Yield Asset as of any date of
determination. If an asset can be described as two or more of a Core Asset, a
Core Plus Asset, a High Alpha Asset or a Yield Asset, such asset shall be deemed
to fall solely within the categories most specific to such asset.




Schedule 2

--------------------------------------------------------------------------------





SCHEDULE 3
Exception Report & Transfer Procedures


Within 25 days of the end of each calendar month, each Sub Advisor shall provide
the Investment Manager with an exception report (“Exception Report”) detailing
specific securities owned in the portfolio with relevant characteristics (e.g.
paramount, ratings, etc.) that had their Index status affected during the month
by upgrade (departing the Index). With respect to High Yield Assets, the
Exception Report shall apply only to those securities being held in the
applicable account that had their Index status affected by the ratings upgrade.
Upgrades highlighted on the Exception Report, (securities moving from the
Sub-Advisor’s Index to investment grade public credit) shall be transferred to
the applicable investment grade public credit Sub-Advisor on the 1st business
day of the month following the upgrade.
Monthly Client Reporting
Within 10 business days following each calendar month-end, each Sub-Advisor
shall provide a report to the Investment Manager with the following information:
(i)
Relative to Benchmark:

(a)
Total Return - 1M, 3M, YTD, LTM, 3YR, 5YR and Since Inception performance

(b)
Yield to Worst

(c)
Yield to Maturity

(d)
Duration

(e)
OAS

(f)
Weighted average rating

(g)
Industry Analysis with Exposure by Industries

(h)
Credit Quality Analysis

(i)
Asset Class Analysis

(j)
Top Ten Issuer Overweight - (measured on a market value basis)

(k)
Top Ten Issuer Underweight - (measured on a market value basis)



(ii)
Unique to Sub-Advisor Strategy:

(a)
Total Market Value - current, last quarter end, most recent year end

(b)
Performance Attribution - main drivers of performance (ex: security selection,
duration, etc.)

(c)
Turnover - current and historical

(d)
Total Holdings

(e)
Out of Index Holdings

(f)
Purchases - include yield, rating, total dollar amount

(g)
Sales - include yield, rating, total dollar amount



Quarterly Presentation


In addition to above reporting requirements, each Sub-Advisor shall provide on a
quarterly basis (generally via telephone or video) a review of economic and
market commentary, strategy, performance and attribution with respect to such
Sub-Advisor’s asset class. To the extent that the Investment Manager requests
that the Sub-Adviser provide such reporting updates in person, the Investment
Manager shall be responsible for the Sub-Adviser’s reasonable out-of-pocket
travel expenses related thereto.


Compliance Reporting


Within 15 days of the end of each month, Sub-Advisors shall provide a compliance
report showing compliance with this Agreement and the Mandates, and to the
extent of any express limitations or concentration limits, showing compliance
with each of such limitations.


Additional Reporting.


Subadvisors shall provide such additional reporting as may be reasonably
required by the Investment Manager from time to time.




Schedule 3

--------------------------------------------------------------------------------





EXHIBIT A
Form of MASTER Sub-Advisory Agreement Addendum


This Master Sub-Advisory Agreement Addendum is made this [] day of [], 201[]
(this “Addendum”), by and among Athene Asset Management LLC, a Delaware limited
liability company (the “Investment Manager”), Apollo Capital Management, L.P., a
Delaware limited partnership (“ACM”), Apollo Global Real Estate Management,
L.P., a Delaware limited partnership (“AGREM”), ARM Manager LLC, a Delaware
limited liability company (“ARM”), Apollo Longevity, LLC, a Delaware limited
liability company (“ALL”) and Apollo Emerging Markets, LLC, a Delaware limited
liability company (“AEM”, and, together with ACM, AGREM, ARM and ALL, the
“Sub-Advisors”) pursuant to that certain Third Amended and Restated Master
Sub-Advisory Agreement, dated as of [] (as amended, supplemented or modified
from time to time, the “Master Sub-Advisory Agreement”), by and among the
Investment Manager and the Sub-Advisors. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Master Sub-Advisory
Agreement.
WHEREAS, the Investment Manager and the Sub-Advisors entered into the Master
Sub-Advisory Agreement pursuant to which the Investment Manager retained the
Sub-Advisors to manage an investment portfolio of one or more Accounts;
WHEREAS, the Investment Manager serves as investment manager to one or more
accounts as may be designated by [Company Name], a [life] insurance company
domiciled in [State or other jurisdiction] (“[Company Name]”), as subject to the
Investment Manager’s management, pursuant to an Investment Management Agreement
dated as of [date], with authority to delegate any of its rights and obligations
thereunder to one or more sub-advisors;
WHEREAS, the Investment Manager desires to retain each Sub-Advisor, upon the
terms and conditions set forth in this Addendum and in accordance with the
Master Sub-Advisory Agreement, to provide advice with respect to the Accounts of
[Company Name] accounts (the “[Company Name] Accounts”, which, for the avoidance
of doubt, shall be deemed to be an “Account” as such term is defined in the
Master Sub-Advisory Agreement), and each Sub-Advisor desires to so act;
WHEREAS, this [Company Name] Addendum shall be attached to and become a part of
the Master Sub-Advisory Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
1.    Appointment of Sub-Advisors; Delegation of Obligations of Investment
Manager to Sub-Advisors. On the terms and subject to the conditions set forth
herein and in the Master Sub-Advisory Agreement, the Investment Manager hereby
appoints each Sub-Advisor as a sub-investment advisor of the [Company Name]
Account with authority with respect to the investment and reinvestment of the
funds and assets of the [Company Name] Account, and each Sub-Advisor accepts
such appointment.
2.    [Additional Terms]. [Insert additional terms and conditions which modify
the Master Sub-Advisory Agreement.]
3.    Termination. The terms and provisions of this [Company Name] Addendum
shall apply to all transactions with respect to the [Company Name] Account from
the date of this [Company Name] Addendum and this [Company Name] Addendum shall
continue in effect until terminated by the Investment Manager on the one hand,
or the Sub-Advisors collectively on the other hand, without penalty, by the
terminating party giving notice to the other party in accordance with the
termination provisions contained in Section 7 of the Master Sub-Advisory
Agreement.
4.    No Assignment. This [Company Name] Addendum may only be assigned in
accordance with the assignment restrictions contained in Section 10 of the
Master Sub-Advisory Agreement, which section shall apply equally to this
[Company Name] Addendum.
5.    Addendum to Master Sub-Advisory Agreement. This [Company Name] Addendum
constitutes an Addendum to the Master Sub-Advisory Agreement (as such term is
defined in Section 1 of the Master Sub-Advisory Agreement). This [Company Name]
Addendum shall be deemed to be attached to and become a part of the Master
Sub-Advisory Agreement and the terms of the Master Sub-Advisory Agreement shall
be amended, supplemented or modified by the terms of this [Company Name]
Addendum as applicable. Any reference to “this Agreement” in the Master
Sub-Advisory Agreement shall be deemed to include the terms set forth in this
[Company Name] Addendum.
* * * * *


Exhibit A

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their respective duly authorized officers as of the date and year first above
written.
ATHENE ASSET MANAGEMENT LLC




_________________________________
Name: James R. Belardi
Title: Chief Executive Officer
APOLLO CAPITAL MANAGEMENT, L.P.


By: Apollo Capital Management, GP, LLC,
its General Partner


_________________________________
Name:
Title:
APOLLO GLOBAL REAL ESTATE MANAGEMENT, L.P.


By: Apollo Global Real Estate Management, GP, LLC,
its General Partner


_________________________________
Name:
Title:
ARM MANAGER LLC




_________________________________
Name:
Title:
APOLLO LONGEVITY, LLC


By: Apollo Capital Management, L.P.,
its sole member


By: Apollo Capital Management, GP, LLC,
its General Partner


_________________________________
Name:
Title:
APOLLO EMERGING MARKETS, LLC


By: Apollo Capital Management, L.P.,
its sole member


By: Apollo Capital Management, GP, LLC,
its General Partner


_________________________________
Name:
Title:




Exhibit A